Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 7/19/22.
Claims 1-3 and 5-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Versteeg et al., US 2016/0308769, (“Versteeg”).
Independent Claims
	Regarding independent claim 1, Versteeg teaches the claim limitations “A method for packet transmission between a source node and a destination node in a packet network (see paragraph no. 0037 for a source node and a destination node), the method comprising: 
assembling at least a first packet including a plurality of data units, each of the plurality of data units being grouped into one of a connection group, a network function group or an application group, the network function group including commands and information associated with packet transmission procedures and operation of the packet network, the connection group including at least one of identifiers, routes or tags associated with a flow of the first packet (see paragraph no. 0037, “A packet is a unit of communication … between a source node … and a destination node … A packet includes … a source network address, a destination network address, and a payload.  A packet may also include a timestamp from the source node”; the “plurality of data units” reads on the disclosed source network address, destination network address, payload, and timestamp wherein each is construed as a “data unit”; the “being grouped” limitation is broadly construed to read on the grouping of the source and destination network addresses as a “connection group”, the payload as an “application group”, and the timestamp as a “network function group” which is consistent with applicant’s specification under the BRI standard;  in other words, taking the network addresses as an example, the mere presence/inclusion of the network addresses within the packet defines a group such as the “connection group”); and 
transmitting the first packet to the destination node” (see paragraph no. 0037, “A packet … can be routed between a source node … and a destination node”).
Regarding independent claims 9 and 17, these independent claims are corresponding apparatus (i.e. network node), and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 9, see paragraph no. 0039 which discloses that an endpoint/source node may include a computer, etc. which inherently includes a processor and a memory.
Regarding further independent claim 17, the “computer-readable medium” reads on the inherent memory included in the computer, supra.  See also, paragraph no. 0119.
Dependent Claims
Regarding claims 4, 12, see paragraph no. 0037 which discloses a source network address and a destination network address included in a packet which teaches at least the “identifiers” limitation of each claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 10-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg in view of Russell, US 10,044,581, (“Russell”).
Regarding claims 2, 10, and 18, Versteed teaches the limitation “the value field including a payload of the data unit” (see paragraph no. 0037 which discloses a payload in a packet) but fails to teach “a type field …” and “a length field …”
Russell teaches such a “type field …” (see Fig. 7, Msg type 712 and col. 18, line 65 – col. 19, line 23) and a “length field” (see Fig. 7, Msg data length 718 and col. 18, line 65 – col. 19, line 12).  See the Msg type codes 752 and Msg type 754 of Fig. 7 which define at least a “connection group” (e.g., Msg types TX and Rx capabilities denoted by codes 0x02 and 0x03, respectively) and a “network function group” (e.g., Msg types tracking sync request and tracking sync results denoted by codes 0x04 and 0x05, respectively).  The Msg data length field 718 is related to the payload defined by the base msg data 714 and additional msg data 720 as shown in Fig. 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Versteeg by incorporating the teachings of Russell to improve session administration in a packet network by including within encapsulation packets a number of different types of variable-length messages, as suggested by Russell in col. 18, lines 36-39.
Regarding claims 3 and 11, Versteeg does not teach but Russell teaches “a type instance of the data unit” (any one of the Msg types 754 shown in Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Versteeg and Russell by incorporating the additional teachings of Russell to improve session administration in a packet network by including within encapsulation packets a number of different types of variable-length messages, as suggested by Russell in col. 18, lines 36-39.
Claims 5-6, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg in view of Zhang et al., US 2021/0176172, (“Zhang”).
Regarding claims 5, 13, and 19, Versteed teaches “wherein the first packet is an initial packet transmitted from the source node to the destination node (see paragraph no. 0037); and 29NC316432the plurality of data units included in the first packet include at least a destination endpoint identifier data unit (see paragraph no. 0037 which discloses a destination network address), a source endpoint identifier data unit (see paragraph no. 0037 which discloses a source network address) and a flow tag data unit” (see paragraph no. 0110 which discloses a flow identifier).
Versteeg fails to teach but Zhang teaches “a network identifier data unit” (see paragraph no. 0049 which discloses “wherein the BIER packet carries the virtual network identity”) as recited in each claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Versteeg by incorporating the teachings of Zhang to identify the network for which the packets are intended in order to improve the reliability of the transmission of the packets through the network.
Regarding claims 6, 14, and 20, Versteeg teaches “assembling a second packet for transmission to the destination node, wherein the second packet includes the flow tag data unit and transmitting the second packet to the destination node” (see paragraph nos. 0037 and 0110) as recited in claim 6 and similarly recited in claims 14 and 20.
Versteeg (and Zhang) does not teach the negative limitation “and the second packet does not include the network identifier data unit, the destination endpoint identifier data unit or the source endpoint identifier data unit” as recited in claim 6 and similarly recited in claims 14 and 20.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Versteeg and Zhang by not including at least the network identifier data unit in the second packet in order to reduce the size of the second packet thereby reducing its complexity and power consumption by the various nodes in the network.  Furthermore, such a modification is analogous to an elimination of parts which the Board and the courts have held to be unpatentable, absent unexpected results, see Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), see also MPEP 2144.04.
Claims 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Versteeg in view of Omtzigt, US 2009/0300327, (“Omtzigt”).
Regarding claims 8 and 16, Versteeg teaches “wherein the plurality of data units is arranged as a sequence of data units” (see paragraph no. 0037) but fails to teach “the plurality of data units further includes at least one of a network state data unit, a channel data unit or a routing vector data unit; and 30NC316432the at least one of the network state data unit, the channel data unit or the routing vector data unit are arranged after the network identifier data unit, the destination endpoint identifier data unit, the source endpoint identifier data unit and the flow tag data unit in the sequence of data units” as recited in claim 8 and similarly recited in claim 16.
Omtzigt teaches in Fig. 5A and paragraph nos. 0033 and 0034 a routing vector 517 included within a packet 510.  The routing vector 517 is located at the end of the packet 510.  Hence, Omtzigt teaches what Versteeg lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Versteeg by incorporating the teachings of Omtzigt to forward the packets to the next node in the network, as suggested by Omtzigt in paragraph no. 0034.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in each of the claims 7 and 15.
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive.
Applicant argues, re each independent claim, that Versteeg does not disclose “grouping this information into groups. Versteeg also does not disclose or suggest information within a packet being grouped amongst a plurality of groups,” see page 10 of the amendment.  These arguments are not persuasive.  
Versteeg teaches grouping this information into groups.  Versteeg teaches in paragraph no. 0037 that a packet includes … a source network address, a destination network address, and a payload and that the packet may also include a timestamp from the source node.  The claimed “plurality of data units” reads on the disclosed source network address, destination network address, payload, and timestamp wherein each information is construed as a “data unit.”  The claimed “being grouped” limitation is broadly construed to read on the grouping of the source and destination network addresses as a “connection group”, the payload as an “application group”, and the timestamp as a “network function group” which is consistent with applicant’s specification under the BRI standard; see e.g., paragraph nos. 0063-0065 of applicant’s specification which give examples of the data units in the different claimed groups.  In other words, taking Versteegs’ network addresses as an example, the mere presence/inclusion of the network addresses within the packet defines a group such as a “connection group” and hence, Versteeg teaches that the “data units” (e.g., the source and destination network addresses) are grouped in at least the claimed “connection group” as required by claim 1.
Applicant’s argument that “Versteeg also does not disclose or suggest information within a packet being grouped amongst a plurality of groups” is not consistent with the claim language, i.e., the feature “information within a packet being grouped amongst a plurality of groups” is not evident in claim 1, and hence, this argument is not persuasive.  The claim language “each of the plurality of data units being grouped into one of a connection group, a network function group or an application group” is so broad that if Versteeg teaches that each of its data units belongs to any one of these 3 groups (which it does), then the claim language is taught.
Applicant further argues that Versteeg does not teach grouping its data units into the “network function group” as now claimed in claim 1.  This argument is not persuasive.  Versteeg teaches that the packet includes a timestamp which is an example of a data unit in a network function group, as given by paragraph no. 0064 of applicant’s specification.  Hence, Versteeg teaches the claimed “network function group” since it teaches that the packet may include a timestamp.  
Furthermore, assuming arguendo that Versteeg cannot be interpreted to teach the claimed “network function group,” it still remains that Versteeg teaches each claimed feature of claim 1 given its broad recitation “each of the plurality of data units being grouped into one of a connection group, a network function group or an application group.”  In other words, Vesteeg’s teaching that each of its data units (e.g., the source and destination network addresses) is included in the claimed “connection group” is sufficient to meet the limitations of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See paragraph no. 0038 of Hu et al. (US 2019/0182842) which discloses that information is communicated in data units, e.g. groups of information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414